MEMORANDUM **
Manuel Gabriel Pina-Garcia appeals the 115-month sentence following his guilty-plea conviction of possession of marijuana with the intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. We dismiss for lack of jurisdiction.
The government contends we lack jurisdiction because Pina-Garcia waived his right to appellate review. We review de novo whether Pina-Garcia waived his right to appellate review, see United States v. Buchanan, 59 F.3d 914, 916 (9th Cir.1995), and we agree.
Because Pina-Garcia’s 115-month sentence did not exceed the applicable Sentencing Guideline range, the plea agreement was valid, and we lack jurisdiction. See United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.